 In the Matter ofAMERICANROLBAL CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE; AIRCRAFTAND AGRICULTURAL IMPLE-MENT WORKERSOF AMERICA,LOCAL 698, C. I. O.Case No. C-2552Decided May 6,19/x.3'DECISIONANDORDEROn March 18, 1943, the Trial Examiner filed his Intermediate Re-port in the above-entitled proceedings, findings that the respondenthad engaged in and, was engaging in certain unfair labor practicesaffecting commerce, and recommending that it cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act, as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a brief in support of the exceptions.Oral argument was held before the Board on April 20, 1943.The-.Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committeed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report,- therespondent's brief and exceptions, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.-ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, American R'olbal Corpo-ration, Brooklyn, New York, its officers, agents, successors, and as-signs shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, Local 698, C. I. 0., as. the exclusive representative of allemployees of the respondent, exclusive of supervisory, office 'and,'clerical employees, foremen, assistant foremen, engineers, the chief49 N. L. R. B., No. 72.5160 .,AMERICAN ROLBAL CORPORATION517inspector;, and,the confidential employees : Leibovitz, Grossman, andTarra, with respect to rates of pay, wages, hours of employment, andother conditions of employment;(b)Discriminating in regard to the hire and tenure and conditionof employment of any of its employees because of their membershipin or activity on behalf of International Union, United Automobile,Aircraft and Agricultural Implement Workers' of 'America, Local698, C. I. 0., or because they gave testimony under the Act;.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of self-organization, to form, join, orassist labor organizations to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid and pro-tection,as,, guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Union,United Automobile, Aircraft and Agricultural Implement Workersof America, Local 698, C. I. 0., as the exclusive representative of allemployees of the respondent, exclusive of supervisory, office andclerical employees, foremen, assistant foremen, engineers, the chiefTarra, with respect to rates of pay, wages, hours of employment, andother conditions of employment;(b)Offer to Abraham Friend immediate and full reinstatementto his former or substantially equivalent position occupied by himprior to his transfer from the inspection department, without preju-dice to his seniority and other rights and privileges;(c)Make whole said Abraham Friend for any loss of pay he mayhave suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal ^ to that which henormally would have earned as wages during the period from thedate of his discharge to the date of the respondent's offer of rein-statement, less his net earnings during such period;(d)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a), (b), and (c) of this Order; (2)that the respondent will take the affirmative action set forth in para-graphs 2 (a), (b), and (c) of this Order; and (3) that the respond-ent's employees are free to become or remain members of InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 698, C. I. 0., and that the respondent 518DECISIONS OF NATIONALLABOR RELATIONS BOARDwill not discriminate against any of its employeesbecause of member-ship in or activity on behalf of that' organization ;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORTMr. Cyril W. O'Gomm-anfor the Board.Mr. Gustave B Garfield,of New York City, for the respondent.Mr. Julius Droisen,of New York City, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on December 17,11942,' by InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 698, C I. 0, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director for theSecond Region (New York City), issued its complaint dated January 26, 1943,against American Rolbal Corporation, Brooklyn, New York, herein called therespondent, alleging that the respondent had engaged in and was engaging inunfair labor practices, within the meaning of Section 8 (1), (3), '(4), and (5)of the National Labor Relations Act, 49 Stat 449, herein-called the Act. Copiesof the complaint togetherlwith notice of hearing thereon were duly served uponthe respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on and after April 18, 1942, vilified, disparaged, andexpressed disapproval of the Union, interrogated its employees respecting theirunion affiliations; and urged, persuaded, threatened, and warned its employeesto refrain from assisting, joining, or remaining members of the Union ; (2)of May 13, 1942, transferred Abraham Friend to more arduous or less agreeablework and on June 25, 1942, discharged him because he testified on May 12,1942, in a representation proceeding conducted by the Board, and because ofhis union membership and activities, and (3) on and after July 28, 1942, re-fused upon request to bargain collectively with the Union which was at allsuch tines the exclusive representation of the employees, of the respondentwithin an appropriate unit.On February 5, 1943, the respondent filed its answer admitting certain of theallegations of the complaint with respect to the nature of its business anddenying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at New York City from February 25to 27, 1943, before the- undersigned, Josef L Ilektoen, the Trial Examiner dulydesignated by the Chief Trial ExaminerTile Board, the respondent, and theUnion were represented by counsel and participated in the hearingFull opportunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded to all partiesOn the first day ofthe hearing, the motion of counsel for the respondent to amend its answer sothat it alleged that Friend was transferred "because it became apparent 'fromall" of Friend's testimony in a prior Board hearing that he was not an efficientinspector,was allowed by the undersigned without objectionAt the close ofthe hearing, the undersigned allowed the !notion of counsel for the Board, inwhich counsel for the respondent joined, to conform the pleadings to the proofin respect to formal matters; counsel for the Board and for the respondent AMERICAN ROLBAL CORPORATION519argued orally before the undersigned, and counsel for the respondent thereafterfiled a brief with him.-Upon the entire record in the case, and from his observation of the witness,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, American Rolbal Corporation, is a' New York corporationhaving its plant and principal place of business at Brooklyn, New York. It iswholly engaged in the manufacture and sale of anplane and precision partsand related products for use in prosecution of the war effort.During the sixmonths prior to May 11, 1942, it used over 30 tons of metal valued at more than$50,000 all of which was shipped to it from States other than New York. Duringthis salve period, it produced finished products weighing in excess of 5 tons, all ofwhich were shipped to States other than New York' At the time of the Bearing,the volume of its operations, the nature of which remained, unchanged, hadsubstantially increased.The respondent admits that it is engaged in commerce, within the meaning ofthe Act.II. THE ORGANIZATIONINVOLVEDInternational Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 698, is a labor organization affiliated with the Congressof Industrial Organizations.It admits employees of the respondent to mem-bership.III.THEUNFAIR LABOR PRACTICESA. Ch?onology of eventsOn April 14, 1942, the Union requested, and the respondent refused it, recog-nition as the exclusive bargaining representative of the respondent's employees.The Union thereafter filed a petition for investigation and certification of rep-resentativeswith the Board.The Board conducted a hearing thereon fromMay 11 to 14 Employee Abraham Friend testified at the hearing on May 12.On May 13, the respondent transferred him from his position as inspector toanother job in its plant.On June 11, the Board issued its decision and directionof election'On June 25, the respondent discharged FriendOn July 7, theBoard conducted an election by secret ballot among the respondent's,employees.The Union won, receiving 110 of the 116 valid ballots counted.' On July 31, theBoard certified the Union as the exclusive representative of the respondent's em-ployees for the purposes of collective bargaining.'B. Interference, restiaint, and coercionDuring the latter part of April 1942, Production Foreman Leo Cooper, of theday shift, addressed 8 or 10 night shift employees at their 10 p. in. lunch period.As employee Norbert Nussbaum testified, Cooper informed the group which grewto 30 to 40 while he was speaking, that President Leo L. Lowy of the respondent' See 41 N L. R. B. 907, 908.241N I, R B 907121 ballots were cast.42 N. L. R. B. 1207. 520DEIIISIONS OF NATIONAL LABOR RELATIONS BOARDwould never countenance or consent to an outside union in.the plant but wouldhave no objection to an inside union. Cooper, as he testified, further told theemployees that in his opinion "it was wrong for them to join up with the unionand that the smartest thing would be if they would form their own union withoutany affiliations on the outside whatsoever."'°On May 13, during the lunch period in the plant, employee Friend told 15 to20 employees of the preceding day's developments in the representation bearing.SaulWeiss, vice president of the respondent, as he himself testified, told thosepresent that he had had disagreeable experiences as a union member and that"the [union] leaders were nothing else but a bunch of racketeers."During the latter part of June, at a time when he knew that an election was..to be conducted among the employees by the Board, Production. Forema n Cooper,as he testified, drafted a petition to the effect that those signing it did not desire"to be associated with any outside union" and personally circulated it in the plantamong 75 percent of the respondent's employees.''During July 1942, Nussbaum, who was discussing piece work rates with Lowy,Cooper, and Night Superintendent Freund, informed them that he was a memberof the Union.He testified that Freund thereupon left the room, immediatelyreturned with a union application card which he tore up, and told Nussbaum,"That's what I think of the union."He further testified that Lowy told him,"You boys want to form a union . . . I'll take the whole union and all of youfellows and throw them out of here " Lowy denied the statement attributedto him and was not asked regarding the acts ascribed to Freund.Cooper testifiedthat he did not see or hear the acts and statements attributed to Freund andLowy.Freund was not called as a witness. Lowy, whom the evidence revealsto have been extraordinarily hostile to unions, testified that in 1933, when he wasmanaging another factory, he became incensed at a union representative and"threw out the steward, the union and the whole bunch . . . And I kept thefactory closed for three years"Upon the entire record, and the credible testi-mony of Nussbaum, the undersigned concludes and finds that the events transpiredas testified by himDuring the early summer of 1942, Production Manager Gerson Ziltzer, as he-testified, informed 10 or 15 employees who inquired of him respecting the comingelection to be conducted by the Board on July 7,' that he "didn't think it advisablefor them to join an outside union" and advised them to form their own insideunion.The undersigned finds that the respondent by the acts and statements of Cooper,Weiss, Freund, Ziltzer, and Lowy the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7'C.The discrimination against FriendAbraham Friend was hired by the respondent as an inspector during February1942He began work at 50 cents per hour and during March or April, was raisedto 60 cents per hour.At the time he was given the increase in pay, ProductionManager Ziltzer, according to Friend's undenied testimony which the undersignedCooper, was one of a group including.Vice President, Saul Weiss and:Production Man-ager Gerson Ziltzer who had been associated with President Lowy for many years.Hetestified that he expressed Lowy's views respecting unions to the employees on-this occa'sion,but that he did so without Lowy's knowledgeO The evidence does not disclose what disposition was made of the petition or the num-ber of employees who signed itIHe testified that the employees "discussed with me what was coming, up."The under-signed findsthat he had reference to the imminent election. -AME'RICAN' ROLBA'L CORPORATION--521'"very satisfactory," that he would thereafter be "more' or less in- charge ofthe . . . actual inspection work being conducted in the inspection department,"and that he might in the future be given the title of chief inspector.Friend joined the Union about April 15, and thereafter actively solicited mem-berships therein among his fellow employeesAbout May 1, Ziltzer told Friendnot to engage in union activity on company tune." On May 12, as related above,Friend testified in the representation hearing.The evidence indicates that histestimony, given as a witness for the Union, had to do with the question of theappropriate unit and that he based it upon observations made by him in thecourse of his work of the tasks performed by various employees in the plant. At4 p m. the following day, Ziltzer called him to Lowy's office where Lowy, accord-ing to Friend's testimony which the undersigned credits, told him that his testi-mony of the preceding day' had exposed him as the previously unknown (to,Lowy)employee who had been active in the plant on behalf of the UnionLowyfurther stated that such activity revealed by his testimony constituted groundsfor his discharge for cause but that because Lowy did not wish to run afoul ofthe Board, he would merely transfer Friend, who he characterized as a disturbing"factor" in the plant, to another position rather than dismiss hunLowy, ashe himself testified, thereupon ordered Ziltzer to give Friend a position' wherehe "would be sitting at the machine all day and has no chance to roam around,the factory."Friend was thereafter 10 set to work in the bushing department without sufferingany diminution in pay, where he performed unskilled work breaking bushingcorners by means of emery cloth.The process created dust and exhaust blowers,the only ones in the plant, were used on the machine devoted to it. Friendsubsequently suffered a finger injury and was assigned to buffing bushings, a taskrequiring the use of a polishing paste which splattered the operator.The respondent contends and Lowy testified that Friend's testimony revealedhim as being derelict in the performance of his duties as an inspector on vitalwar materials upon the quality of which the lives of members of the armed forcesdepended and that he was transferred when this fact was brought to light.ii Theevidence reveals, however, that Friend was an efficient inspector.Ziltzer soinformed him on the occasion of his raise in pay of some weeks before. ChiefInspectorMaurice Braude testified that Friend was "absolutely reliable.".Heprotested Friend's transfer from the inspection department to Ziltzer, "becauseitwas, very difficult to work without him." Ziltzer replied that, Friend was a"trouble maker," and refused Braude's request that Friend be returned to him.Cooper, who testified that Friend was-an average inspector, also related that atthe,time of his transfer, Ziltzer told him that it was caused by Friend's "unionactivities."'8Ziltzer, in answer to a leading question by counsel for the respondent,testified that healso told Friend to refrain from such activity on company property.The undersigned;upon the entire record in the case, and the credible testimony of Friend, finds that Ziltzerdid not so instruct Friend0Lowy attended the May 12 hearing- - - -.10,Friend,testified at the evening session of the representation hearing on May 13 ,andwas absent from work on May 14 in order ,to, attend the hearing on its final day.Hebegan work at his new task on May 15.11The respondent introduced into evidence excerpts from.Friend's testimony,given May13,afterLowy had ordered him transferredIt also,as related above,amended its answerto allege that he was transferred when it,became apparent from "all"of Friend's testimonythat be was not performing his duties properly.Because the transfer was clearly predi-cated,solely upon his May 12 testimony,the undersigned does not consider his testimonythereafter given to have bearing on the question of the respondent's motivation in makingthe change. ,522DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from all of the evidence that Friend was a competent worker. - In theliglit of the respondent's hostility to the Union, its notion that Friend was a"trouble maker," and his transfer immediately following his testimony on May12, the undersigned is convinced and finds, that the respondent did not transfer-Friend because his activities purportedly indicated inattention to his work, butthat it was motivated by his union membership and activities and his givingtestimony under the Act in doing so.The undersigned finds that Friend's position as an inspector with its attendantprestige and opportunity for advancement, shown by the nature of his dutiesand Ziltzer's statement to him that he might be given'the title of chief inspector,was more desirable, less arduous, and far more agreeable than the positions towhich he was subsequently assigned.The undersigned finds that by transferring Friend from his job as inspectorpn May 13, 1942, the respondent discriminated against him in regard to thecondition of his employment, thereby discouraging membership in the Union, andthat it also discriminated against him because he gave testimony under the Act.Friend thereafter continued to be active on behalf of the UnionAs relatedabove, on June 11, 1942, the Board ordered that an election be held among therespondent's employeesCounsel for the respondent testified, and the under-signed finds, that the respondent refused to "cooperate" with the Regional Officerespecting the election and refused to furnish it the names and addresses of itsemployees in the appropriate unit found 12Friend, at the request of the RegionalOffice thereafter obtained the naives and addresses of a number of the employeesin the unit.l3On June 23, outside the plant, he asked employee Urbie Alafonsofor her address, but she refused him the informationOn June 24 he deliveredhis list of names and addresses to the Regional Office and was absent from work.On June 25, according to Forelady Ann Abolafia, Alafonso 14 excitedly told herthat Friend, had. asked her to join the Union, "or else," that when she refusedto divulge her address to him he. had told her, "I'll find out where you live," andthat she became apprehensive of her safety because her husband was away.Ziltzer thereafter spoke to Alafonsowho told him of Friend's questioning.15 Ziltzer then approached Friend in theplant and according to Friend, threatened "to beat him up" because he had been"intimidating girls to join the union."Friend denied the accusation and statedthat he had asked for the addresses of the employees at the request of theRegional Office, and testified that Ziltzer thereafter said he was dischargedbecause he was a "troublemaker" and might cause Ziltzer to lose his temper.Ziltzer denied telling Friend that lie would attack him 1e and denied that Friendther testified that he was greatly excited and demanded of Friend "what the ideawas," that Friend replied, "That's my business", and that he thereupon told him,"Well, I'll see to it that you don't have any occasion to scare or intimidate any-body else. . . . You're through." Friend thereafter received his pay and leftthe plant.12 The respondent based its refusal, according to'its counsel, upon the ground that byfurnishing such information at the,Board's request it might waive its constitutional objec-tions to the entire proceedings.13 This information was necessary to the Board in order that it might properly conductthe election.14Alafonso was no longer employed by the respondent at the time of the hearing and wasnot available as a witness15According to Ziltzer, neither she nor Abolafia mentioned to him the "or else" threatpurportedly made by Friend to Alafonso.is". . . but itwasn't because I wasn't mad enough to tell him that." AME'R'ICAN ROLBAL CORPORATION523The evidence reveals that Ziltzer, after talking to Abolafla and Alafonso, butbefore speaking to Friend, ordered the littler's pay to be made up by the office.Ziltzer is thus shown to have determined to discharge Friend before speakingto him or giving him opportunity to defend himself against the reports ofAlafonso to Abolafla and Ziltzer.Accordingly, the undersigned credits Friend'stestimony respecting his conversation with Ziltzer on the day of his discharge.It is clear from the entire record that while the respondent desired to avoiddifficulty with the Board in May and therefore transferred Frieiid rather thanthen discharging him, it nevertheless was merely awaiting a suitable occasionon which to rid itself of huntHis continued union partisanship indulged in inthe face of the respondent's extremely hostile attitude toward the Union, and itsearlier discrimination against him convince the undersigned that the respondentseized upon the Alafonso incident as a pretext to dismiss him.The undersignedfinds that it discharged Friend not because he allegedly intimidated Alafonso,but because of his union membership and activity and because he gave testimonyunder the Act.D. The refusalto bargain1The appropriate unitOn June 11, 1942, the Board found a. unit consisting of all employees of therespondent, excluding supervisory, office and clerical employees, foremen, assist-ant foremen, engineers, the chief inspector," and the confidential employees :Leibovitz, Grossman, and Tarra, to be appropriate for the purposes of collectivebargaining isThe undersigned finds that all employees of the respondent, excluding super-visory, office, and clerical employees, foremen, assistant foremen, engineers, thechief inspector, and the confidential employees : Leibovitz, Grossman, and Tarra,at all times material herein constituted and now constitute a unit appropriatefor the purposes of collective bargaining with respect to rates of pay, wages;hours of employment, or other conditions of employment, and that said unit17The unit alleged to be appropriate in the complaint was identical to that found by theBoaid with the exception that in place of tlie voids "chief inspecLoi" appealed the words"chief engineer "The undersigned finds the deviation from the unit found by the Boardto have been an inadvertent error corrected by the motion of counsel for the Board toconform the pleadings to the proof which was duly allowed"The respondent in its answer denied the appropi lateness of the unit and that theUnion represented the majority of the employees therein, but admitted that it refused tobargain collectively with the Union as the representative of the respondent's employeesThe respondent based its contentions as to the unit and iepicscntation-questions on theground that it was denied opportunity to aigue orally before the Boaid in support of itscontentions respecting the appropuate unit and that since it was thereby deprived of dueprocess, the Board's subsequent decision and direction of election, the election, and thecertification of representatives "were and are void and of no binding effect upon the re-spondent" - The evidence shows that on May 16, 1942, counsel Poi the respondent re-quested permission of the Boaid in writing to file briefs and present oral argument beforeit.On May 21, the Board, basing its action upon "the substantial increase in the numberof representation cases and the crowded state of its docket", informed him that' it re-gretted its inability to grant his request for oral argument, but granted him leave to file abriefOn May 26, counsel for the respondent wrote the Boa) d enclosing copies of his briefand urged the Board s denial of oral argument to him as a deprivation of due processThe Board's Rules and Regulations-Series 2, as amended-effective September 6, 1941,and in force at the times in question, did not provide for oral argument before the Boardin representation cases as a matter of rightAs the Board stated in its decision of'June11, 1942 (41 N L. R. B. 907) " . . . the Company filed a brief which the Boaid has con-sidered "There is no showing that the respondent was deprived of due process in therepresentation proceeding and the undersigned accordingly finds the respondent's conten-tion to be without merit. ,T524DECISIONSOF NATIONALLABOR RELATJONIS BOARDinsures to employees' of the respondent the full benefit of. their right to self-organization and to collective bargaining and otherwise effectuates the policiesof the Act.'2.Representation by the Union of the majority of the employees within theappropriate unitOn July 7, 1942, the Board conducted an election by secret ballot among therespondent's employees.As related above, the Union received 110 of the 116valid ballots counted and on July 31, 1942, was certified by the Board as theexclusive 'representative of the respondent's employees in the °appropriate unitfor the purposes of collective bargaining.19The undersigned finds that on and at all times after July 7, 1942, the Unionwas the duly designated representative of the majority of the employees inthe appropriate unit and that, by, virtue of Section 9 (a) of the Act, the Unionwas at all times material herein, and now is the exclusive representative of all theemployees in such unit for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or other conditions of employment.3.The refusal to bargainThe complaint alleged and the answer admitted that the respondent on July28, 1942, and, at all times thereafter refused to bargain collectively with theUnion upon request.The undersigned finds that the respondent on July 28, 1942, and at all timesthereafter, has refused to bargain collectively with the Union as the exclusivebargaining representative of its employees in an appropriate unit, and has therebyinterferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnectiog with the operations of the respondent set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several states and tend to lead to labor disputes: burdening and ob-strucing commerce and the free flow of commerce.V. THE REMEDYHavingfound that the respondent has engaged' in and is engaging in certainunfair labor practices, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of-the Act.It has been found that the respondent has refused to bargain collectivelywith the Union. It will therefore be recommended that the respondent, uponrequest, bargain collectively with the Union as the exclusive representative ofits employeeswithin the appropriate unit.It has been found that the respondent has discriminated in regard to thehire and tenure and condition of employment of Abraham Friend because of hisunion membership and activities, and because he gave testimony under the Act.The undersigned will therefore recommend that the respondent offer him imme-diate and full reinstatment to his former or substantially equivalent position oc-'sSeefootnote 18, above.I AMERICAN ROLBAL CORPORATION525,cupied by him before his transfer from the'inspection department,withoutprejudice to his seniority and other rights and privileges.The undersigned willfurther recommend that the respondent make him whole for any loss of 'payhe may have suffered by"reason of the respondents discriminatorily discharginghim by payment to him of a sum of money equal to the amount whichhe normallywould have earned as wages from the date of such discrimination against-himto the date of the offer of reinstatement,less his net earnings'0during said period.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 698, C. I. 0., is a labor organization, withinthe meaning of Section 2 (5) of the Act.-2.All employees of the respondent, exclusive of supervisory, office, and clericalemployees, foremen, assistant foremen, engineers, the chief inspector, and theconfidential employees : Leibovitz, Grossman, and Tarra, constitute a unit appro-priate for the purpose of collective bargaining, within the meaning of Section9 (b) of the Act.3.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 698, C. I. 0., was on July 7, 1942, and at alltimes thereafter has been the exclusive representative of all employees of therespondent in such unit for the purpose of collective bargaining, within themeaning of Section 9 (a) of the Act.4.By refusing on July 28, 1942, and at all times thereafter, to bargain collec-tivelywith International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 698, C. I. 0, as the exclusive representative rengaging in unfair labor practices, within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure, and condition of employ-ment of Abraham Friend, thereby discouraging membership in the Union, therespondent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.'6.By discriminating against and discharging Abraham Friend because he gavetestimony under the Act, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (4) of the Act.7.By interfering with, restraining, and coercing its employees in the exercise.of the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.8.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.20By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the respondent'sdiscrimination against him and the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber Company and United Brotherhood of Carpentersand Joiners of America, Lumber and Sawmill Workers Union, Local 2590,8 N. L R B 440.Monies received for work performed upon Federal. State, county, municipal, or other work-ielief projects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L R B ,311 U. S. 7. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, American Rolbal Corporation,Brooklyn, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, Local 698,C. I 0., as the exclusive representative of all employees of the respondent,exclusive of supervisory, office, and clerical employees, foremen, assistant foremen,engineers, the chief inspector, and the confidential employees : Leibovitz, Gross-man, and Tarra, with respect to rates of pay, wages, hours of employment, andother conditions of employment;(b)Discriminating in regard to the hire and tenure, and condition of employ-ment of any of its employees because of their membership in or activity onbehalf of International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, Local 698, C I. 0., or because they give testi-mony under the Act;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join,-or assist labororganizations, to bargain collectively through representatives of their own.choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with International. Union, United Auto-mobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 698,C. I. 0, as. the exclusive representative of all employees of the respondent,exclusive of supervisory, office, and clerical employees, foremen, assistant foremen,engineers, the chief inspector, and the confidential employees : Leibovitz, Gross-man, and Tai . a, with respect to rates of pay, wages, hours of employment, andother conditions of employment;(b) Offer to Abraham Friend immediate and full reinstatement to his former orsubstantially equivalent position occupied by him prior to his transfer from theinspection department, without prejudice to his seniority and other rights' andprivileges;(c)Make whole said Abraham Friend for any loss of pay he may have sufferedby reason of the respondent's discriminatorily dmschaiging him, in the mannerset forth in the Section entitled "The remedy" above, less his net earnings 21during said period ;(d)Post immediately in conspicuous places throughout its plant and maintainfor a period of at least sixty (60) consecutive days from the dale of posting,notices to its employees stating: (1) that the respondent will not engage in theconduct, from which it is recommended that it cease and desist in paragraphs1 (a), (b), and (c) hereof;' (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), and (c) hereof; and (3) that therespondent's employees are free to become and remain members of InternationalUnion, United Automobile, Aircraft and Agricultural Implement Workers ofAmerica, Local 698, C. I 0., and that the respondent will not discriminate againstany of its employees because of membership in or activity on behalf of thatorganization ;.21 Seefootnote 20, above. AMERICAN ROLBAL CORPORATION527(e)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.iAs provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942=any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the, Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other,part of the recordor proceeding (including rulings upon all motions or objections) as it relies upon;togetlferwith the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.JOSEFL. IIEI{TOEN,Trial Examiner.Dated March18, 1943.